DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
The Examiner acknowledges the receipt of the arguments filed by the Applicant on August 20, 2021. Claims 1 and 5 are amended. Claims 13, 20 and 22 are cancelled. Claims 1-12, 14-19, 21, 23-41 are the object of the present Office Action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/20/2021 has been entered.

	
New/Modified Rejections as Necessitated by the Amendment Filed on August 20, 2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “about” in Claims 1 and 5 is used by the claim to mean “wrapping around or encapsulating” while the accepted meaning is “near.” The term is indefinite because the specification does not clearly redefine the term “about”. Instead, the specification relates that the seed is encapsulated in a capsule of encapsulating material (p. 6, 2nd sentence). The recitation of “about” in “agglomerated about each turf grass seed”, “agglomerated about said seed”, and “agglomerated about each of said seed” Claims 1 and 5 can be construed to mean near, as this term is also used in the recitations “essentially about said seed” and “microenvironment about”, and “encapsulated seed product remains essentially about said seed” in Claims 1 and 5 Claims depending on Claims 1 and 5 are also rejected.
 Claim 1 is further rejected for its recitation of “wherein seed being agglomerated being a single turf grass seed”.  This is indefinite because the second recitation of “being” is not a positive recitation for “is”.  A skilled artisan will not be able to comprehend whether the claim means that the seed “is” turf grass seed or “can be” turf grass seed.  As such, the metes and bounds of the claim is unclear, and the claim is rejected. Claims 2-4, and 34-35, which depend from Claim 1 is also rejected.
Claim Interpretation
The Examiner is interpreting “coating” to encompass “encapsulating”, and “gibberellins” to include “gibberellic acid”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 11-12, 21-29, 30-34, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, M. and Swaminathan, J. (WO 2016/167668 A2, Oct. 20, 2016), hereinafter Hurst, in view of Madigan et al. (US 6,209,259 B1, Apr. 3, 2001), and Traxler et al. (US 2017/00221 17 A1, Jan. 26, 2017), hereinafter Traxler, as evidenced by Wipff, J. and Singh, D. (US 8,927,804 B2, Jan. 6, 2015), hereinafter Wipff, and as evidenced by Krysiak, M. and Madigan, P. (WO 2012/094263 A1, 12 July 2012), hereinafter Krysiak.  
Applicant Claims
An encapsulated seed product comprising: turf grass seeds, encapsulation material and binder; said encapsulation material being agglomerated about each turf grass seed; each seed being a nucleating agent for said encapsulation material to be agglomerated about said seed; wherein seed being agglomerated being a single turf grass seed; said encapsulation material comprises two or more materials selected from the group consisting of: gypsum, biochar, peat moss and bentonite clay; said encapsulation material is present 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hurst teaches a granular composition that comprises one or more microorganisms, two or more plant powders, and a biodegradable water-absorbent agent. The composition is produced by admixing a composition comprising two or more plant powders and a biodegradable water-absorbent agent, and (i) one or more lubricants to form a dough, and processing the dough to form granules, or (ii) coating a substrate with the dough to form the granular composition. The granular composition is applied to soil to, for example, kill or control pests, maintain or increase plant or crop growth, maintain or increase pasture production, maintain or increase plant, crop or pasture yield, deliver probiotics to grazing animals or livestock, and/or bioremediate the soil (Abstract). Thus, the granular composition of Hurst reads on the feature of “encapsulation material blended together in an admixture”. Hurst relates that the granulation occurs through the agglomeration or cohesiveness of particles to form larger particles, and that wet granulation is useful in preparing a substrate-containing granular composition, wherein the material is built up about the substrate [0198]. Hurst a seed, which may be rye grass ([0060], [0113]), which is a commonly used turf grass, as evidenced by Wipff (Abstract).  Hurst also recites that the composition may comprise a binder to facilitate adherence of the coating to the substrate [0118]. 
In various embodiments the granular composition may comprise the layer and substrate in a ratio of about 8:1, 7:1, 6:1, 5:1, 4:1, 3:1, 2:1 or about 1:1 by weight [0061], rendering obvious the ratios in Claims 1 and 5.
In one embodiment, the composition may further comprise a biodegradable polymer comprising a polysaccharide such as guar gum and xanthan gum, which serves as stabilizers ([0052]-[0053], Tables 1, 2, 10 and 18), thereby reading on the water soluble soil stabilizer instantly claimed. Guar gum is a known water soluble soil stabilizer as evidenced by Krysiak (p. 21 last paragraph cont. to p. 22). Hurst exemplified Xanthan gum as bacteria stabilizer in the composition, where bacteria is incorporated on the surface of the granular composition pest bait by spraying, and distributed throughout the bait (Table 2).  As such, the gum stabilizer is also expected to be applied either throughout the encapsulation material or sprayed after on the surface, rendering Claim 21 obvious.
Hurst teaches that the granular composition may comprise inert bulking agent at 30-80% and densifier at 1-20%, wherein the bulking agent and the densifier may be gypsum or bentonite clay (Table 1).  Hurst also teaches incorporation of a biodegradable water-absorbent agent such as starches, cross-linked polymers, or peat at 0.05-5%.  Stabilizer at trace amount, e.g. Xanthan gum at 0.23% (Table 2). 
Claims 1, 3, 5, 7-8, 11-13.
Regarding Claims 30-31, the instant claim recites an encapsulated seed comprising 14-17% seed, 9-12% biochar, 16-20% Gypsum, 38-46% Clay, 3-16% Peat Moss, 2-5% Guar Gum, and further comprising approximately 0.5% water soluble soil stabilizer. Hurst teaches 0.05-5% peat or crosslinked polymer, 1-20% gypsum, 30-80% clay bulking agent, and polymer lubricant at 0.05-1% (p. 21, Table 1), which overlap with the claimed ranges for peat, gypsum, and clay and the water-soluble soil stabilizer. Hurst also exemplifies a composition containing 2% acacia gum as binder (p. 44, Example 2, [0245]), rendering obvious the amount of guar gum.
Hurst’s invention relates to an agricultural composition comprising one or more microorganisms, and thus reads on the bacteria feature of Claim 25. Hurst recites that application on microorganisms to soil is limited by environmental conditions, and that it is costly to protect microorganisms from environmental exposure [0002-0004].  Hurst addresses this problem by incorporating the microorganisms, such as bacteria or fungi, in a granular composition (Table 1, Example 1, and Table 2). In various embodiments, the bacteria or fungi are agriculturally and/or horticulturally useful, for example, the bacteria is pesticidal and/or insecticidal, and/or supports plant growth and/or development, or any combination thereof [0024]. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hurst does not teach biochar. Hurst does not teach nitrogen in the composition, and is silent on lime in the composition. Hurst does not teach binder comprises lignin sulfonate. Hurst 
Regarding Claim 2, Hurst does not expressly teach fertilizer in the coating.  However, Hurst teaches embodiments wherein the bacteria or fungi are agriculturally and/or horticulturally useful, for example, the bacteria is pesticidal and/or insecticidal, and/or supports plant growth and/or development, or any combination thereof [0024].
Traxler cures the deficiency with regards to biochar, fertilizer, and nitrogen. Traxler is in the field of encapsulated seeds and relates the invention of biochar encapsulated seeds and the method of coating the seeds which uses a rotary tumbler, and incorporates the binder by spraying the seeds with a binder solution, then tumbling the seeds until it is encapsulated evenly, then the biochar is incorporated similarly. Traxler recites that coating may also include fertilizer, microbial inoculant, or other beneficial agent [0009]. Traxler recites that biochar has been a well-known soil enhancer [0005], and recites that biochar or treated biochar can demonstrate many advantages over other substrates used as carriers in seed coating applications, such as peat or calcined clay [0011]. The processing of the biochar can also ensure that the pH of biochar is suitable for creating soil conditions beneficial for plant growth [0036]. Additionally, biochar provides an effective carbon sink, can increase agricultural production without increasing carbon dioxide emission, and can be made from any source of carbons, including peat [0043]-[0044]. Traxler recites that the water retention capacity of biochar can be greatly increased thereby holding water and/or nutrients in the plant’s root zone longer ([0095], [0099]). Traxler also recognizes that other materials may be added to biochar, including fertilizer, peat, soil, and surfactant [0079]-[0080], and allows addition of nutrients, and other 
Thus Hurst and Traxler make obvious the limitations of encapsulated seed material comprising admixture of gypsum, biochar, peat moss, and bentonite clay, and also comprising the guar gum and water soluble soil stabilizer in Claims 1, 5, 7, and 30-33. Hurst has rendered obvious the encapsulated material blended together in an admixture. 
Traxler also teaches adding soil enhancing agent that includes plant growth promoting bacteria including rhizobacteria, free-living and nodule-forming nitrogen fixing bacteria, organic decomposers, nitrifying bacteria, and phosphate solubilizing bacteria [0131]. Traxler also teaches infusion of nitrogen fertilizers and other beneficial macro- and micronutrients into the biochar [0132], [0146], thereby reading on the limitations of the Claims 25, 28, and 29. 
Regarding Claim 41, Traxler teaches that the pores of the biochar may be substantially filled with additives to provide enhanced performance features, such as to increase plant growth, nutrient delivery and retention, water retention, control weeds and insects, etc. Traxler relays compounds in addition to fertilizers that may be infused in the biochar, including phytohormones, such as, abscisic acid (ABA), auxins, cytokinins, gibberellins, etc. [0129]-0133]. 
Madigan is also in the same field of endeavor and relates the invention of seed capsules comprising at least one soil conditioner and at least one seed, and optionally a fertilizer, growth anti-fungal agent (Abstract). Madigan also illustrates formation of the seed capsule on a single seed (Figs. 6 and 8). 
Madigan teaches that the coating composition can comprise an inorganic form of plant nutrient selected from nitrogen, phosphorus and potassium (Col. 4, lines 59-64). Madigan recites addition of fertilizer, growth enhancer, and antifungal agent to ensure soil fertility and reduce susceptibility of seed capsule to deleterious effect of animals, weeds, and spore-formers (Col. 2, lines 51-64; Col. 4, lines 37-44). Thus, Madigan is compatible with Hurst and Traxler and similarly renders the feature of Claims 1, 25 and 28-29 obvious.
Regarding Claim 4, Madigan teaches lignin, lignosulfonates and the like to be suitable binders where the soil conditioning material in the composition paper mill sludge, etc. or other organic or inorganic material.  Additionally, Madigan recites that binder material may contain additional coating components such as e.g. fly ash, lime, gypsum, or the like, as one or more components for assisting in adding bulk and thickness  (Col. 12, lines 34-41), thereby reading on Claims 27, 34, 36, and 38. 
Importantly, Madigan teaches that the seed capsule can comprise water-leachable nutrient, and/or a leach-retardant composition, such as wax, effective to retard leaching of the leachable plant nutrient out of the combination seed capsule. The invention of Madigan teaches a method of providing a seed bed with enhanced growing conditions for growing seed by for growing seed, coating a population of the seeds with a coating material that tends to stabilize them in the seed capsules or in soil; and where moisture is held adjacent the seeds in the seed capsules or in soil adjacent the seed capsules, in such quantities and for such times as to enhance growing conditions for the seeds; and placing the population of seeds on soil Claims 1 and 5 and also renders obvious features of Claim 23-24, 26, and 29.  With regards to sinking in water for 10 seconds, Madigan recites that the seed capsule is much heavier and dense than the seed itself, whereby the seed capsule provides substantial protection against the seed being washed away in surface water run-off, rendering obvious the claimed feature of sinking (Col. 25, lines 38-41). 
Madigan teaches embodiments where the seed capsules comprise inner layers on the out surfaces of the seeds, and the seeds act as nuclei in the agglomeration process, agglomerating the coatings on to the inner layers (Col. 6, lines 12-16). There are also embodiments where the seeds are pre-encapsulated prior to agglomeration, wherein elongated grass seeds are used, which may not readily or inherently serve as a nucleating agent in a conventional agglomeration process (Col. 15, lines 34-37). Thus, Madigan teaches Claims 11 and 12.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
s recited by Hurst as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try guar gum. One would be motivated to do so because gums produced by plant or microorganism are useful in seed encapsulating compositions as stabilizers, and they are biodegradable, per the teaching of Hurst, and a skilled artisan would try to identify optimal gum for use in the composition. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
Hurst teaches the combination of peat, gypsum, clay, and water-soluble soil stabilizer in overlapping amounts to the claimed ranges, and has taught acacia gum in an amount within the claimed binder range. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to start with the ranges recommended by Hurst for peat, gypsum, clay, and water-soluble soil stabilizer, and modify amounts to accommodate biochar. One would be motivated to do so to accommodate biochar in the composition as Traxler has taught the many benefits of biochar as carrier. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. A skilled artisan would be motivated to adjust the amounts of these elements taught by Hurst to incorporate the biochar per the teachings of Traxler, and the seed weight, arriving at the claimed composition. 
Further regarding the amounts in Claims 30 and 31, while the exact amount percentages or concentrations of the components are not disclosed by Hurst, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of concentrations/amount of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentrations. NOTE: MPEP 2144.05.
Hurst welcomes the addition of bacteria that supports plant growth and/or development in the coating material. Traxler and Madigan teaches the inclusion of fertilizers, additives such as gibberellins, herbicides, nitrogen and fungicide in the seed capsule. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Madigan and Traxler with that of Hurst and add fertilizers, additives such as gibberellins, herbicides, nitrogen and fungicide to the composition of Hurst to ensure soil fertility and reduce susceptibility of seed capsule to deleterious effect of animals, weeds, and spore-formers per Madigan and Traxler. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The additives not interact with the other densifiers and water absorbent components of the composition in a manner that negatively impacts their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have 
	
Both Hurst and Madigan teach agglomeration of to build up the encapsulating/coating material about the substrate, i.e. seed.  Hurst teaches that the encapsulating material requires a water absorbent agent such as peat and other starch or polymers, and teaches densifiers gypsum and bentonite; Traxler teaches biochar as having high water retention capacity; Madigan teaches a seed capsule that is heavy enough to not be washed away by run-off water. Thus, the encapsulating material may be formulated by a skilled artisan with the required water absorbent agent such as a combination of peat and biochar, and densifiers gypsum and bentonite, which would allow the product composition with seed to sink at the desired time, e.g. 10 seconds, wherein the said encapsulation material absorbs 5 times its weight in water compared to a seed of equal weight not having the encapsulation material.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use lignin sulfonate as binder in the coating composition of Hurst and Traxler, per the teaching of Madigan because Madigan teaches that it is suitable in a composition comprising organic soil conditioning materials, and Traxler has taught that biochar is a soil enhancer, i.e. improves soil condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madigan with that of Hurst and use lime as binder in Hurst’s composition. One skilled in the art would try any of the three binders, alone or in combination, recited by Madigan as a person with ordinary skill has good reason to KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
	
Claims 1-12, 14-19, 21-29, 30-34, 36, 38, and 41  are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, in view of Traxler, and Madigan, as evidenced by Wipff and Krysiak, as applied to Claims 1-4, 6-8, 11-12, 21-29, 30-34, 38, and 41 above, and in view of Borgese et al. (US 2010/0136336 A1, June 3 2010), hereinafter Borgese.  
Applicant Claims 
Applicant claims the encapsulated seed product comprising turf grass seeds, encapsulation material and binder, wherein the material is agglomerated about the seed using agitation or lift and tumble agglomeration, wherein coating drum is used and seed is fed in through an inlet; the guar gum is sprayed into the coating drum to act as binder, and the seed with binder are then tumbled into a continuous flow of admixture; the encapsulated seed is hit with water and admixture three more times to encapsulate seed; guar gum is added to seed prior to entering drum and then pre-treated seed is added to drum and continues process of encapsulating seed; wherein pre-coating of seed leads to more uniform application of EC; encapsulated seed is dried to remove moisture, but not to damage said seed. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The Teachings of Hurst, Traxler and Madigan have been set forth supra.
Claim 14, Hurst teaches the use of a seed coating machine with drum but does not expressly teach wherein coating drum is used and inlet of coating drum is where seed is fed in.
Regarding Claim 19, Hurst teaches that the dough can be dried then broken to small pieces to form the granular composition [0194]. In one embodiment the method may comprise drying the agricultural composition until the water activity is less than about 0.2, 0.25, 0.3, 0.4, 0.5, 0.6, 0.7, 0.75, 0.8, 0.9, 0.95, 0.98, or about 0.99 ([0076], [0250], Table 8, Claim 24).
Regarding Claim 36, which depend from Claim 5, Madigan has taught the instantly claimed lime as indicated above.
Regarding the agglomeration process, Traxler teaches that the seeds are placed in a rotary tumbler, and are then lightly sprayed with starch solution and tumbled with the starch solution until they are evenly encapsulated with the starch/binder solution [0145]. Traxler goes on to recite that this step may be repeated, and each of the layers may be infused with the same or different materials to achieve the desired coating thickness, which may be 0.01 to 100 times the diameter of the seed (Fig. 16, [0148]).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hurst does not teach the material being agglomerated about seed using an agglomeration process as recited in Claims 5 and 9, and 14-18.
Borgese is in the field of agglomeration process and materials. Borgese relates an agglomeration process for forming porous agglomerated absorbent materials [0002]. Borgese plant seeds [0070]. Granules of absorbent material and active stick to these seed particles during the agglomeration process, forming a shell around the seed [0070], creating nucleated particles [0215]. Borgese teaches several embodiments of the absorbent particles including an agglomerated shell around a single core (Figure 1, [0059]). Borgese teaches many liquid –absorbing materials including gypsum, but recites that the preferred absorbent material is bentonite [0065]. Thus, both Borgese and Hurst recite gypsum and bentonite clay comprised in the encapsulation material).  Hurst recites gypsum and bentonite to comprise the densifier [0062]. Borgese teaches a finite number of filler materials to combine with clay, including gypsum, to reduce the cost [0109]. Borgese recites that because clays are heavy, it may be desirable to reduce the weight of the composites to reduce shipping costs, and to make the material easier for customers to carry [0110]. Borgese also recognize lignin sulfonate as a performance enhancing active that can be used in the absorbent material during the agglomeration process [0017]. Borgese teaches superabsorbent materials as performance enhancing actives that can be agglomerated along with the absorbent particles [0075]. Suitable superabsorbent materials include superabsorbent polymers which can absorb at least 5 times its weight of water, and ideally more than 10 times its weight of water ([0083], [0126]), which reads on pending Claim 5 feature “encapsulation material absorbs 5 times its weight in water.” Borgese also teach the other potential industrial applications of this technology to include fertilizer [0160], utilizing the agglomeration process to deliver time-releasing actives or other types of actives and ingredients in a strategic manner. 
As such, Borgese’s teachings are highly compatible with Hurst.
Importantly, Borgese teach the agitation agglomeration process (p.8, [0134]; Figs. 4-6), reading on the pending Claims 5 and 9 feature using an agitation agglomeration process. Furthermore, Borgese recite that the absorbent particles absorb about 50% or more of their weight in moisture, more preferably about 75% or more of their weight in moisture, even more preferably greater than approximately 80% and ideally about 90% or more of their weight in moisture). 
 Borgese also teach the batch tumble blending mixers (with or without liquid addition), and rotary drum agglomerators [0136], which reads on the pending Claim 10 recitation of “lift and tumble agglomeration process” and Claim 14 “coating drum” feature. Borgese show a process diagram illustrating a rotating pan agglomerator wherein the absorbent granules and active(s) may be fed to the agglomerator individually, and the cores (e.g. seeds) are preferably stored in another hopper, from which they are fed into the agglomerator (Borgese, Figure 2, [0122]). Regarding Claim 15, Borgese recites that water and/or binder is sprayed onto the granules in the agglomerator via sprayers to raise/maintain the moisture content of the particles at a desired level so that they stick together [0123]. This reads on the recitation of “guar gum is sprayed into coating drum and act as binder on each of said seed, said seeds encapsulated with said binder are then tumbled into a continuous flow”.  
liquid spray, typically water or a water solution that may contain other chemicals, is fed approximately in the 3 o'clock to 6 o'clock or the 9 o'clock to 12 o'clock quadrants of the pan for dust control and particle growth, which reads on Claim 16 recitation of how the encapsulated seed is “hit with water and admixture three times to finally encapsulate each of said seed”. 
Borgese also teach a pre-wetting step wherein the materials have been pre-wetted to form a compact particle seed, and then the pre-wetted particle is then subsequently fed into the pan for further processing [0208], which reads on Claim 17 feature reciting that guar gum is “added to said seed prior to entering said drum and then pre-treated seed is added to said drum and continues process of encapsulating said seed”. 
Borgese recite the uniform distribution of uniformly-sized liquid droplets onto the curtain of feed particles and growing agglomerate particles (Claim 1d), which reads on pending Claim 18 feature “pre-coating of said seed leads to more uniform application of said encapsulating composition on said seed”.                                                  
Borgese also teach drying the particles after they tumble from the agglomerator, with the particles dried to a desired moisture level for example by a forced air rotary dryer (Figure 2, [0124]).  This reads on the feature of pending Claim 19.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Given the compatibility of the teachings of Borgese with those of Hurst, Madigan, Traxler, it would also have been obvious, and with reasonable expectation of success, to one KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 
Further regarding the above rejection, the claim set includes product-by-process claims, with the recitation of “being agglomerated”, “being a nucleating agent…to be agglomerated about”, and “blended together in an admixture”.  The patentability of these claims is based on the product itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).” See MPEP 2113.  In the instant case, the “end product” is structurally the same as the claimed composition, i.e. same coating composition and same coating structure, per the teachings of Hurst, Madigan, Traxler, and Borgese.  There is a single seed as core, encapsulated with gypsum, bentonite, peat, and biochar, with guar gum as 
Further regarding the above rejection of Claims 8-12, 15-19 and 21, Claim 8 is a product-by-process claim, with the recitation of “is applied to seed by agglomeration process”; Claim 9 is a product-by-process claim, with the recitation of “agglomeration process is agitation agglomeration”; Claim 10 is a product-by-process claim, with the recitation of “agglomeration process is a lift and tumble agglomeration”; Claim 11 is a product-by-process claim, with the recitation of “agglomeration process binds said encapsulation material onto and surrounding each of said seed”; Claim 12 is a product-by-process claim, with the recitation of “seed is a nucleating agent for said agglomeration process”; Claim 15 is a product-by-process claim, with the recitation of “guar gum is sprayed into coating drum… seeds…are then tumbled into a continuous flow of said admixture”; Claim 16 is a product-by-process claim, with the recitation of “seed is then hit with water and admixture three further times”; Claim 17 is a product-by-process claim, with the recitation of “guar gum is added to seed prior to entering said drum”; Claim 18 is a product-by-process claim, with the recitation of “pre-coating of said seed leads to more uniform application”; Claim 19 is a product-by-process claim, with the recitation of “seed is dried”; Claim 21 is a product-by-process claim, with the recitation of “stabilizer is surface . 
Claims 1-12, 14-19, 21-29, 30-34, 36, 38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, Taxler, Madigan, and Borgese, as evidenced by Wipff and Krysiak, as applied to Claims 1-12, 14-19, 21-29, 30-34, 36, 38 and 41 above and in view of Madsen et al.  (US 9,554,502 B2, Jan 31, 2017), hereinafter Madsen.
Applicant Claims
The encapsulation composition further comprising seaweed powder or seaweed extract; further comprising gibberellic acid.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Hurst, Traxler, Madigan, and Borgese have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hurst, Traxler, Madigan, and Borgese do not teach seaweed extract. 
Madsen teach that the compositions can comprise seaweed extract to provide one or more growth regulators and various amino acids, to the composition (Col. 12, line 47 to Col. 13, line 52).  Growth regulators provided by the seaweed extract can include cytokinins, auxins, and gibberellins, which reads on Claims 40 and 41. 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Hurst recognizes the addition of components that promote plant growth into the composition for seed encapsulation. Traxler has taught that it is advantageous to add compounds that enhance the features of biochar, and the compounds include gibberellins.  Madsen is in the same field of endeavor and teaches that seaweed extract provide growth regulators such as gibberellins.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Madsen to .  
Claims 1-12, 14-19, 21-29, 30-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, Taxler, Madigan, and Borgese, as evidenced by Wipff and Krysiak, as applied to Claims 1-12, 14-19, 21-29, 30-34, 36, 38 and 41 above and in view of Holland, M. and Polacco, J. (US 5,512,069, Apr. 30, 1996), hereinafter Holland.
Applicant Claims
The encapsulated composition of Claims 1, 5, and 7 further comprising pink pigmented facultative methylotroph (PPFM).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of the prior arts have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The prior arts Madsen, Borgese, Hurst, Traxler and Duke are silent on pink pigmented facultative methylotroph (PPFM). 
Holland is in the same field of endeavor.  Holland et al. teach seeds encapsulated or impregnated with at least one pink pigmented facultative methylotroph (PPFM) for improved germinability (Abstract). PPFMs have been reported from virtually all land plants examined (Holland et al., Col 2, lines 42-43). Holland recites that introduction of exogenous cytokinins can be advantageously replaced or supplemented by tissue plant culturing in the presence of Claims 35, 37, and 39.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art and with reasonable expectation of success before the effective filing date to incorporate PPFM taught by Holland to the encapsulation material taught by the prior arts, because, as recited above, PPFM express growth-enhancing substances that improves germinability. 

Response to Arguments:
Applicant argues that the prior art from the previous office action do not teach that the encapsulation material is in an admixture, but instead in separate layers, and does not teach that a single seed is agglomerated with the encapsulation material. Applicant argues that Madsen shows a single seed is just encapsulated, i.e. not agglomerated, and the coating of the multiple seeds is an agglomerate in Madsen. Madsen does not teach gypsum and bentonite clay together, nor teach encapsulation material blended together in an admixture, or that the product comprises fertilizer, and binder being lignin sulfonate. Applicant also argues that Borgese does not teach the single seed, and the admixture claimed. 
a seed ([0059]-[0060]). Madigan also teaches a single seed (Figs. 6 and 8). 
Applicant argues that Hurst teaches "bulking material being gypsum or clay of 30-80%, but it is "'or" not "'and". 
The Applicant is giving a very narrow interpretation to the teachings of Hurst.  It appears that Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required. Rather, to find obviousness, only a reasonable expectation of success is required, which is provided supra and in the rationale in each of the previous Office Actions. Please MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). One would reasonably expect that it is within the artisan’s skills to use either gypsum, clay or combination of both, depending on many factors including availability, cost, etc.  and adjust the amounts accordingly. 
Regarding the rejection of Claims 1-6 and 30-31 over Madsen, Borgese, Hurst, and Traxler, Applicant argues that they do not teach wherein seed being agglomerated being a single turf grass seed, and a single seed is agglomerated with the encapsulation material. Applicant further argues that the references have different functions for the 
The Examiner disagrees, and refers the Applicant to the rejection above. 
Applicant traverses rejection of Claims 1-12, 14-19, 21, 23-34, 36, 38, and 40-41 as obvious over Madsen, in view of Borgese, Hurst, and Traxler and in view of Duke for the reasons above. 
This argument is moot as the Examiner no longer relies on Duke, and have addressed the arguments regarding the other references above.
Applicant argues the rejection of Claims 1-12, 14-19, 21, 23-41 as obvious over Madsen, in view of Borgese, Hurst, Traxler, and Duke and in view of Holland for the same reasons above.
The Examiner has address this argument supra.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
      Claims 1-3, 7-12, 14-17, 19, 21, 24-25, 27-29, 32-39 are rejected on the ground of non-statutory double patenting as being unpatentable over patented Claims 1-31 of US 11,117,842 B2, Sep. 14, 2021, herein referred to as ‘842. 

The claims of ’842 provide for the claimed method for encapsulating a turf grass seed with the recited composition in the instant claims, and wherein the encapsulation material is in a homogeneous layer about each seed, as in the instant claims. ’842 claims differ from the instant claims only insofar as they are directed to methods of making the composition, and not explicitly directed to the composition of the encapsulated seed per se.  Thus, the composition is rendered obvious by ‘842.
Claims 1-4, 6 14-19, 21, 23-39 and 41 are rejected on the ground of non-statutory double patenting as being unpatentable over patented Claims 1-31 of US 11,117,842 B2, Sep. 14, 2021, herein referred to as ‘842 as applied to Claims 1-3, 7-12, 14-17, 19, 21, 24-25, 27-29, 32-39 above, and in view of Hurst, Madigan, Traxler, and Borgese. 
The claims of ‘842 do not recite lignin sulfonate nor the amount of the components for encapsulation. ‘842 does not teach that the encapsulation material absorbs water 5x its weight, the water soluble soil stabilizer acts in germination, the encapsulated seed provides approximately 10 times more moisture acquisition then raw seed, and the pre-coating of seeds, and the gibberellic acid. 
The teachings of Hurst, Madigan, Traxler, and Borgese have been described in the 103 rejection supra, and cure the deficiency of ’842.  Specifically, for example:
- Madigan teaches lignin, lignosulfonates and the like to be suitable binders where the soil conditioning material in the composition paper mill sludge, etc. or other organic or inorganic material.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hurst, Madigan, Traxler, and Borgese with that of ‘842 regarding incorporation of lignin sulfonate and gibberellic acid, absorption of water by five times its weight, pre-coating leads to uniform application, and wherein the water soluble stabilizer assist the germination of seed, the seed capsule providing 10x more moisture acquisition than raw seed, and the amounts claimed for the components. One would have been motivated to do so because these arts are in the same field of endeavor, and obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). Regarding the amounts of the components taught by Hurst, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.

Claims 1-4, 6 14-19, 21, 23-39 and 41 are rejected on the ground of non-statutory double patenting as being unpatentable over patented Claims 1-31 of US 11,117,842 B2, Sep. 14 , 2020, herein referred to as ‘842 in view of Hurst, Madigan, Traxler, and Borgese as applied to Claims 1-4, 6 14-19, 21, 23-39 and 41 above, and in view of Madsen. 
The claims of ‘842 do not seaweed extract. Hurst, Madigan, Traxler, and Borgese are also silent on the seaweed extract. 
Madsen cures the deficiency by teaching that the compositions can comprise seaweed extract to provide one or more growth regulators and various amino acids, to the composition (Col. 12, line 47 to Col. 13, line 52).  Growth regulators provided by the seaweed extract can include cytokinins, auxins, and gibberellins, which reads on Claims 40 and 41. 
It would also be prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Madsen with ’842 and add seaweed extract and gibberellic acid to the encapsulation material because Madsen has taught seaweed extract provide one or more growth regulators and various amino acids, which is advantageous for plant growth. 

Response to Arguments:
Applicant argues the double patenting rejection of over Claims 1-31 of ’449 in view of Madsen and Borgese because the claims are directed to methods of making not to composition of encapsulated seed. Further, Applicant recite that ‘449 do not recite lignin sulfonate, seaweed, and gibberellic acid, and Madsen and Borgese do not teach the same process or composition as ‘449. Applicant remarks that not all of the claims should have a double patenting rejection. Claims 7, 25, 27-29, and 32-39 only relate to the encapsulation composition for a grass seed and no method or method steps. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616